PER CURIAM.
The State properly concedes that the trial court erred in finding that Appellant violated Conditions 2 and 15 of his probation. However, there was competent substantial evidence to support the trial court’s determination that Appellant willfully violated Condition 5 by committing a new crime. Our review of the record convinces us that based only on the finding that Appellant had willfully violated Condition 5, the trial court would have revoked Appellant’s probation and imposed the same sentence. Accordingly, remand for reconsideration of the order revoking probation or the sentence is not necessary. Lawson v. State, 941 So.2d 485, 488 n. 2 (Fla. 5th DCA 2006), approved, 969 So.2d 222 (Fla.2007).
AFFIRMED; Findings as to Conditions 2 and 15 STRICKEN.
ORFINGER, C.J., SAWAYA and EVANDER, JJ., concur.